DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 2/17/22, Applicant, on 5/13/22, amended claims. Claims 1-2, 4-7, and 9-10 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
A terminal disclaimer was filed relative to 16/630,172. The double patenting rejection was withdrawn.
The 103 rejection is withdrawn below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
An… system (100) for providing personalized rewards, said system (100) comprising: 
… associated with a team of employees of an organization, each of said set of user… (10) being configured to facilitate an employee of said associated team to provide at least one peer score value for each of the employees of said associated team based on a set of pre-defined parameters; 
…associated with a manager of each of said teams, each of said second user… (20) being configured to facilitate said associated manager to provide a manager score value for each of the employees of said associated team respectively based on the set of pre-defined parameters; and 
… to store a set of pre-defined organization rules, a first lookup table having a list of employees and employee details, computed historical score values, team details, corresponding to each of said listed employees, and a second lookup table having a list of pre-determined rank values and a reward catalog corresponding to each of said pre-determined rank values; 
… said ranking unit (106) configured to generate a rating value for each of said employees based on said peer score values by averaging said peer score values provided by the employees of said associated team for each of said employees; 
an assessment unit (108) configured to cooperate with said ranking unit (106), and further configured to generate a rank value for each of the employees of said team based on said rating values; 
a validation unit (110) configured to cooperate with said assessment unit (108), and further configured to identify an occurrence of biasness by comparing the rank value of each employee with said manager score values; 
an autocorrection unit (111) configured to cooperate with said validation unit (110), said ranking unit (106), … said autocorrection unit (111) configured to autocorrect said identified biasness by correcting said manager score values using said computed historical score values, said rating values computed using said peer score values and said set of pre-defined rules; and 
…autocorrect said identified biasness by updating said manager- score values said computed historical score values, said rating values computed using said peer score values and said set of pre-defined rules;
...to indicate autocorrection of said manager score values;
a reward engine (112) configured to cooperate with …and said assessment unit (108), and further configured to extract said reward catalog from said second lookup table corresponding to said generated rank value of each of said employees, said reward engine (112) configured to facilitate said employees to select a reward from said extracted catalog.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – agreements in the form of contracts or “business relations” – the business relations are following the organization’s agreements to score/rank users; claim now further includes the more specific abstract idea that the score is from an “average” calculation). The claims are a series of steps of to appraise/assess employees by ranking the employees by peers and managers, correct any biasness in the rank, and compute rewards based on the ranks (e.g. gifts/merchandise) and to further autocorrect biasness values in manager scores based on peer scores. Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it, and generates some assessed value of a person’s performance that conform to a contract (i.e. improve quality) for the business/organization.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
An “automated” system (100) for providing personalized rewards, said system (100) comprising: (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea)
“a plurality of set of user devices (10), wherein each of said set of user devices” is associated with a team of employees of an organization, each of said set of “user devices (10)” being configured to facilitate an employee of said associated team to provide at least one peer score value for each of the employees of said associated team based on a set of pre-defined parameters; 
“a plurality of second user devices (20), wherein each of said second user devices” is associated with a manager of each of said teams, each of said “second user device (20)” being configured to facilitate said associated manager to provide a manager score value for each of the employees of said associated team respectively based on the set of pre-defined parameters; and 
“a server (30) configured to cooperate with said plurality of set of user devices (10) and said plurality of second user devices (20), said server (30) having:” 
“a memory (102) configured to store” a set of pre-defined organization rules, a first lookup table having a list of employees and employee details, computed historical score values, team details, corresponding to each of said listed employees, and a second lookup table having a list of pre-determined rank values and a reward catalog corresponding to each of said pre-determined rank values; 
“a ranking unit (106) configured to cooperate with said memory (102)”, said ranking unit (106) configured to generate a rating value for each of said employees based on said peer score values (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea);
an autocorrection unit (111) configured to cooperate with said validation unit (110), said ranking unit (106), “said memory (102)” said autocorrection unit (111) configured to autocorrect said identified biasness by correcting said manager score values using said computed historical score values, said rating values computed using said peer score values and said set of pre-defined rules (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – memory recited to recite that the computer performs the limitations); and 
“an updater (111a) configured to cooperate with said validation unit (110), and configured to…”; MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – memory recited to recite that the computer performs the limitations
“a flag generator (111b) configured to cooperate with said updater (111a), and configured to generate a flag…” (Generating a “flag” to mark that autocorrection occurred is viewed as “field of use” (MPEP 2106.05h) at step 2a, prong 2 and step 2B);
a reward engine (112) configured to cooperate with “said memory (102)” and (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – memory recited to recite that the computer performs the limitations).
wherein said ranking unit (106), said assessment unit (108), said validation unit (110), said autocorrection unit (111), and said reward engine (112) are configured to be implemented using one or more processor(s) (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea).
The additional elements of user devices for employees (10), and user devices for managers (20) are each provided to just receive the peer score and manager score values. Thus, the devices just are “apply it” on a computer – instead of people recording on paper, they are each using their own device. The “server” cooperating with the user devices (10, 20) is a “field of use” – i.e. stating that employees and managers have different identified devices. The “server” as well as the elements of “computer, memory” and “units implemented using one or more processors” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer, memory” and “user devices (10, 20)” cooperating with a server are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
a plurality of set of user devices (10), wherein each of said set of user devices is associated with a team of employees of an organization, each of said set of user devices (10) being configured to facilitate an employee of said associated team to provide at least one peer score value for each of the employees of said associated team based on a set of pre-defined parameters; a plurality of second user devices (20), wherein each of said second user devices is associated with a manager of each of said teams, each of said second user device (20) being configured to facilitate said associated manager to provide a manager score value for each of the employees of said associated team respectively based on the set of pre-defined parameters (conventional computer function - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – data received from either “employee” or manager”);
a server (30) configured to cooperate with said plurality of set of user devices (10) and said plurality of second user devices (20) (conventional computer function - MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – data received from either “employee” or manager”);
“a memory (102) configured to store” (MPEP 2106.05(d)(II) – storing and retrieving information in memory);
“a flag generator (111b) configured to cooperate with said updater (111a), and configured to generate a flag” to indicate autocorrection of said manager score values (MPEP 2106.05(d)(II) – electronic recordkeeping).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 10 is directed to a method at step 1, which is a statutory category. Claim 10 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Similar to the analysis of claim 1, the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim is not patent eligible. Accordingly, claim 10 is directed to an abstract idea.
Claim 2 narrows the abstract idea by stating parameters (e.g. quality, productivity) being assessed. Claim 4 recites an additional element of generating an alert if “biasness” is identified. It is viewed as “field of use” at step 2a, prong 2 and step 2B. At step 2B, it is also viewed as a conventional computer function of MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data.. Claims 5 narrows the abstract idea by performing additional comparison of ranks of peer and manager scores to identify biasness. Claim 6 further narrows the abstract idea by stating the descriptions of the rewards that can be selected (e.g. gift vouchers). Claim 7 also has an additional element of receive and transmit the catalog to a user device. It is viewed as “field of use” at step 2a, prong 2 and step 2B. At step 2B, it is also a conventional computer function (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – data received from either “employee” or manager). Claim 9 also has an additional element of dispatch the reward to a desired address of an employee. It is viewed as “field of use” at step 2a, prong 2 and step 2B. At step 2B, it is also a conventional computer function (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 – data received from either “employee” or manager).
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Notes for overcoming 101; related 16/630,172
Examiner is not sure how to overcome 101 in this case at this time. Related case 16/630,172 is eligible under 101, but appears to have details not present in disclosure here [e.g. wherein the cells in either of the lower triangulation matrix and the triangulation matrix of the created matrix are disabled for editing and automatically filled based on rating value to avoid duplication and errors; an updater (111a) configured to transmit the detected pattern to the user for revalidation without specifying errors, and if the pattern continues to exist or is magnified, the updater (111a) is configured to reduce a weightage of the score values provided by the user and assign more weightage to the computed historical score values to minimize the impact of the detected bias or manipulation]. 

Reasons for Overcoming the Prior Art
The following is a Reasons for Overcoming the Prior Art and the 103 Rejection. 
For claim 1, in the art of assessing employees, claim 1 overcomes the prior art by reciting:  
1) a memory (102) configured to store… a reward catalog corresponding to each of said pre-determined rank values… and a reward engine (112) configured to cooperate with said memory (102) and said assessment unit (108), and configured to extract said reward catalog from said second lookup table corresponding to said generated rank value of each of said employees;
2) a validation module (110) configured to cooperate with said assessment unit (108), and further configured to identify an occurrence of biasness by comparing the rank value of each employee with said manager score values; 
3) an autocorrection engine (111) configured to cooperate with said validation module (110), said ranking unit (106), and said memory (102), said autocorrection unit said autocorrection engine (111) configured to autocorrect said identified biasness by correcting manager score values using said computed historical score values, said ratings values computed said peer score values and said set of pre-defined rules;
4) an updater (111a) configured to cooperate with said validation unit (110), and configured to autocorrect said identified biasness by updating said manager- score values said computed historical score values, said rating values computed using said peer score values and said set of pre-defined rules; and
5) a flag generator (11ib) configured to cooperate with said updater (1lla), and configured to generate a flag to indicate autocorrection of said manager score values.

Closest prior art:
Nathani (US 2013/0204674) - discloses Rank validation module 306 validates the ranks on different aspects to ensure consistency, removal of biasness.  (See par 29) 
Mahadevan (US 2010/0121685) – discloses preventing duplications of ratings with an auto-ranking process (See par 87)
Rheault (US 2015/0302179) – discloses having gamification techniques and badges/tokens/leaderboards with peer comparisons/rankings (See par 48, 74);
Riggs (US 2006/0224530) – discloses using AHP (Analytic hierarchy process) comparison matrices (See par 44) and blackening the entries below a diagonal (See par 27)
Klaus (US 2010/0114672) – discloses that “changes are made to the original sources of information, a flag or other type of indication can be stored with the information to indicate that the changes were made during use of talent review module 22” (See par 20) and calculating average of pool of employees (See par 41);
Paizis (US 6,338,042) – discloses once the contribution scores are obtained, the competency scores and the contribution scores are processed using a regression formula in step 312. In general, the regression formula or, more generally, regression algorithm, is arranged to produce a weighted, combined score for each individual (See col. 5, lines 60-67; Col. 6, lines 1-10)
Calderaro (US 2003/0130886) discloses “employee analyses can be performed at high levels such as division management 110 and executive management 100 to determine whether employees with similar talents and experience levels are compensated and awarded similarly. Anomalies, such as poor performing employees receiving large salary increases and high performing employees receiving little or no salary increases can be identified, analyzed, and likely corrected” (See par 59)
Kalinowska, “Bonus distribution for employees of a telephone customer service department: a case study based on pairwise comparisons,” 2014, Procedia Computer Science Vol. 35m, pages 1145-1154 – discloses selection of employees for bonuses based on pairwise comparisons (See abstract) and analytic hierarchy process (AHP) (See page 1146, 1153)

Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to 101, Applicant argues that the claims have “a meaningful outcome (rank values), which facilitates the employees of a team to be rewarded in an unbiased and personalized manner.” Remarks, page 8. In response, Examiner respectfully disagrees. These are all aspect of the abstract idea – improving the ranking and rewarding of employees, even if to reduce biasness, is still within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – agreements in the form of contracts or “business relations” – the business relations are following the organization’s agreements to score/rank users; claim now further includes the more specific abstract idea that the score is from an “average” calculation). It would be more helpful to argue additional elements and improvements to computing technology for step 2a, prong 2. Ranking employees based on their performance is squarely part of the abstract idea.
Applicant then argues that the claims “enable the employers to instantly provide personalized rewards”; and then the Applicant further argues “automatic, fast, efficient” rewarding of employees for improving engagement and performance of employees. Remarks, pages 8-9. In response, Examiner respectfully disagrees. Arguing the “instant”/automation/fast” aspects in this manner here does not make the claim eligible. See MPEP 2106.05f – “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.” See MPEP 2106.05(f), citing Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Applicant then argues the claims are specific and therefore do not preempt every “practical application” and is therefore not directed to an abstract idea grouping. Remarks, pages 8-9. In response, Examiner respectfully disagrees. MPEP 2106.04(I) “It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr.” See MPEP 2106.05(e). MPEP 2106.07b then states that “If applicant argues that the claim is specific and does not preempt all applications of the exception, the examiner should reconsider”… Step 2A and Step 2B. Examiner has carefully reconsidered the determinations here and the same issue applies here. We do not have that “additional elements in combination (as well as individually) amount to an inventive concept.” We have a specific abstract idea that is implemented on a computer, as stated in the 101 rejection above. Arguments that the claims are specific in how they rank and reward employees (Remarks, page 9) are not helpful – these aspects are squarely part of the abstract idea and are also not additional elements.
Applicant then argues that all of the limitations for claim 1 are “technological” and “not conventional” because of “accelerating” the process and making the process more objective. Remarks, page 10-14. In response, Examiner respectfully disagrees. Just “accelerating” relates to “apply the abstract idea on a computer”. See MPEP 2106.05f cited above. The rankings being “more objective” [e.g. reduce bias] just uses rules (e.g. could just be organizational rules or even addressing nepotism in one specific example in the spec; claims just say its corrected by comparing manager score values with peer score values). Just comparing the rankings to reduce biasness based on organizational rules does not make the claim eligible under 2a, prong 2 or step 2b. As explained in the 101 rejection, these limitations are just stating software modules perform each step on a computer.  Moreover, with regards to step 2B, only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619